EXHIBIT 10.1 

 

CONSULTING AGREEMENT 

 

This Consulting Agreement is entered into as of June 23, 2015 (the "Effective
Date") and is by and between Premier Biomedical, Inc., a Nevada corporation (the
"Company"), whose mailing address is P.O. Box 31374, El Paso, Texas 79930, and
FBROCCO ASSESSORIA EMPRESARIAL LTDA ASSESSORIA EMPRESARIAL LTDA, a Brazilian
company (the "Consultant"), having its principal office at Rua Xavier de
Almeida, 1015 -- 134, Ipiranga, City of São Paulo, State of São Paulo, Brazil,
ZIP Code 04211-001. 

 

W I T N E S S E T H: 

 

WHEREAS, the Company desires to retain the services of the Consultant, and the
Consultant desires to provide services to the Company, upon the terms and
conditions set forth in this Consulting Agreement (the "Agreement"); 

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties set forth herein, each of the parties agrees as
follows: 

 

1. Consulting Services. The Consultant agrees to provide consulting services to
the Company during the term of this Agreement upon such terms and to the extent
that the parties shall from time to time agree. The nature of the services to be
provided by the Consultant to the Company shall include the following: 

 

(a) Consultant shall facilitate the successful development of a relationship
between the Company and a Brazilian-based entity that is interested in entering
into a joint venture with the Company where the purpose of such venture is to
import, market and sell the company's products in compliance with industry
standards, the Brazilian Health Ministry, and ANVISA (the "Joint Venture"). For
purposes of this Agreement, the successful development of a relationship between
the Company and a Brazilian partner shall mean a relationship that (i) is the
product of Consultant's efforts; (ii) which results in the Joint Venture parties
entering into a joint venture agreement which provides, at a minimum, that the
Joint Venture partner (x) shall be eligible for nationalization of drugs on the
Brazilian market and (y) shall pay all legal and license fees up front in return
for access to the Company's patented medications and procedures, which sums
shall be recouped by a disproportionate sharing of revenues initially, followed
by equal distribution of revenues after initial startup expenses are repaid; and
(iii) from which the Company derives One Million U.S. Dollars ($1,000,000) in
gross revenues during the term of this Agreement; 

 

(b) Consultant shall make arrangements, as soon as practicable following the
Effective Date, for William Hartman, President of the Company, to travel to
Brazil and meet with a the proposed Joint Venture partner and various
governmental officials, who have relationships that would be advantageous to the
formation and success of the Joint Venture; and 

 

(c) Consultant shall locate and secure possible sources of funding for the
Company, which funds may be used at the direction of the Company in the Joint
Venture. 

 



  1

 



 

2. Term. The term of this Agreement shall commence as of the date hereof and
shall continue for a period of twelve (12) months from the Effective Date.
Notwithstanding the foregoing, the Company shall have the right to terminate
this Agreement upon thirty (30) calendar day's prior written notice to
Consultant. The Company shall incur no liability for terminating this Agreement
pursuant to the foregoing provision. 

 

3. Extent of Services. The Consultant agrees to provide such services described
in Section 1 above either directly or through such persons as may be reasonably
agreeable to the Company. For purposes of this Agreement, the parties
acknowledge that the following persons may perform all or a portion of the
services contemplated herein: Mr. Heleno Souza, Mr. Marcos Sousa, and Mr.
Francisco Brocco. The Company understands that the nature of the services to be
provided are part time and that the Consultant will be engaged in other business
and consulting activities during the term of this Agreement. 

 

4. Compensation. 

 

(a) In consideration for the services described in Section 1(a), the Company
shall issue to Consultant (or its assigns) a total of One Million Five Hundred
Thousand (1,500,000) shares of the Company's common stock. The Shares of common
stock of the Company to be issued pursuant to this Agreement are collectively
referred to as the "Shares." The Shares shall be issued in certificate form,
bear an appropriate restrictive legend and shall be delivered to Consultant or
its assigns at the address of their choosing within thirty (30) days from
completion of the services described in Section 1(a). 

 

(b) In consideration for the services described in Section 1(b), the Company
shall pay Consultant Ten Thousand U.S. Dollars ($10,000), payable within three
(3) days of the date that a fully executed version of this Agreement is returned
to the Company. 

 

(c) In consideration for the services described in Section 1(c), the Company
shall pay Consultant a "finder's fee" equal to seven percent (7%) of the gross
receipts received by the Company. Any fees payable pursuant to this provision
shall be paid to Consultant within thirty (30) days of receipt by the Company
using the wire transfer channel indicated by Consultant.  

 

5. Expenses. The Consultant is responsible for any incurred expenses unless
coverage of said expenses is agreed to by the Company in writing prior to
incurrence. 

 



  2

 



 

6. Confidential Information.

 

(a) Confidentiality. The Consultant shall treat as confidential and shall not,
directly or indirectly, use, disseminate, disclose, publish or otherwise make
available any Confidential Information (as such term is hereinafter defined) or
any portion thereof. Notwithstanding the foregoing, the Consultant shall be
permitted to disclose Confidential Information to those of its employees,
managers, members, agents, accountants, attorneys, consultants, potential
financing sources and strategic partners who reasonably need to know such
Confidential Information in order for the Consultant to reasonably perform its
duties hereunder; provided that the Consultant shall have obtained from such
persons and entities an executed nondisclosure agreement in form and substance
substantially similar to this Section 6. 

 

(b) Return of Confidential Information. Upon termination of this Agreement, or
upon the written request of the Company, all documents, records, notebooks,
computer files, tapes and diskettes and similar repositories containing
Confidential Information, including copies thereof, then in the Consultant's
possession, whether prepared by it or others, shall be promptly destroyed by the
Consultant (with destruction certified in writing) or returned to the Company.
If at any time after the termination of this Agreement, the Consultant
determines that it has any Confidential Information in its possession or
control, it shall immediately destroy (with destruction certified in writing) or
return the same to the Company, including all copies and portions thereof. 

 

(c) Definition. For purposes of this Agreement, the term "Confidential
Information" means any and all information relating to the Company, including,
without limitation, with regard to its business, prospects, operations,
products, customers, pricing, financings, plans, intellectual property,
financial information, supplies, business partners, know-how, trade secrets and
methods, which is or becomes known by the Consultant as a direct or indirect
consequence of or through its relationship with the Company and not generally
known in the industry in which the Company is or may become engaged.
"Confidential Information" shall also include all analyses, compilations and
other materials prepared by the Consultant containing or based in whole or in
part of any information relating to the Company. Confidential Information shall
not include any information which (i) was known by the Consultant prior to
receipt of such information by it from the Company, (ii) is independently
discovered by the Consultant after the date hereof, (iii) comes or has come
within the public domain through no act or failure on the part of the Consultant
or (iv) is rightfully obtained by the Consultant after the date hereof from a
third party which, to the knowledge of the Consultant, is lawfully in possession
of such Confidential Information. 

 

7. Remedies. The parties acknowledge that the remedies at law for the breach of
the agreements and covenants set forth in Section 6 hereof are inadequate and
that the Company shall be entitled to preliminary and permanent injunctive
relief to the fullest extent available under applicable law enjoining the
Consultant from engaging in any conduct constituting a breach of the agreements
and covenants contained in Section 6 hereof. Such remedies shall be in addition
to, and not in substitution of, any other remedies which the Company may have at
law or in equity in the event of a breach or threatened breach of any of the
foregoing agreements or covenants by the Consultant. 

 

8. Status. The Consultant shall at all times be an independent contractor,
rather than a co-venturer, agent, employee or representative of the Company. It
is expressly acknowledged and agreed that the Consultant shall not have any
authority to bind the Company to any agreement or obligation with any third
party. The Consultant acknowledges and agrees further that, since it is not an
employee of the Company, the Company shall not be responsible for the
withholding or payment of any taxes. 

 



  3

 



 

9. No Restrictions. The Consultant hereby represents that neither the execution
of this Agreement nor the Consultant's performance hereunder will (a) violate,
conflict with or result in a breach of any provision of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under the terms, conditions or provisions of any contract, agreement or
other instrument or obligation to which the Consultant is a party, or by which
it may be bound, or (b) violate any order, judgment, writ, injunction, decree,
statute, rule or regulation applicable to the Consultant. In the event of a
breach hereof, in addition to the Company's right to terminate this Agreement,
the Consultant shall indemnify the Company and hold it harmless from and against
any and all claims, losses, liabilities, costs and expenses (including
reasonable attorneys' fees) incurred or suffered in connection with or as a
result of the Company's entering into this Agreement or engaging the Consultant
hereunder. 

 

10. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be deemed to have been given when personally
delivered or sent by certified or registered mail or overnight courier to the
respective addresses set forth in the first paragraph of this Agreement or such
other address as to which one party may have notified the other in such manner. 

 

11. Applicable Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada. In the event that any provision
of this Agreement is held by a court of competent jurisdiction to be
unenforceable or void in any jurisdiction to be unenforceable or void in any
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect under applicable law and shall be construed in order to effectuate
the purpose and intent of this Agreement. Any action brought by any Party hereto
shall be brought in the courts located in Clark County, Nevada.

 

12. Severability. In the event of the invalidity or unenforceability of any
provision of this Agreement under applicable law, the parties agree that such
invalidity or unenforceability shall in no way affect the validity or
enforceability of any other provisions of this Agreement.  

 

12. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach by such party. No waiver shall be valid unless in writing and
signed by an authorized officer of the Company or the Consultant, as
appropriate. 

 

13. Binding Effect. This Agreement shall be binding upon the parties and their
respective successors and assigns.  

 

14. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials, excluding any such claims or litigation resulting from
Consultant's communication or dissemination of information not provided or
authorized by the Company.  

 



  4

 



 

Consultant warrants and represents that all oral communications, written
documents, or materials furnished to third parties by Consultant, originating
with Consultant and to the extent not mirroring material furnished by Company,
shall be accurate in all material respects. Consultant will protect, indemnify
and hold harmless Company against any claims or litigation including any
damages, liability, cost and reasonable attorney's fees as incurred with respect
thereto resulting from any claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company, or from Consultant's negligence or misconduct. In no event will either
party be liable for special, indirect, consequential or punitive damages. 

 

15. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under applicable laws and regulations to perform
the services set forth herein. Consultant acknowledges that, to the best of its
knowledge, the performance of the services set forth under this Agreement will
not violate any rule or provision of any regulatory agency having jurisdiction
over Consultant. Consultant further acknowledges that it is not a Securities
Broker Dealer or a Registered Investment Advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company.  

 

16. Assignment. No portion of the obligations arising under this Agreement may
be delegated or assigned to another person without the prior written consent of
the Company. Any delegation or assignment in violation of this provision shall
be void, and have no force or effect. 

 

17. Taxes. The parties understand and agree that Consultant shall be solely
responsible for any and all taxes arising from receipt of the compensation
described above. It is explicitly understood that, as a material term of this
Agreement, Consultant undertakes to pay all taxes for which Consultant may be
liable. 

 

18. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to its subject matter hereof, and supersedes all prior
discussions, negotiations and understandings between the parties with respect to
such subject matter. This Agreement may not be changed orally but only by a
written instrument signed by the party against which enforcement of any waiver,
change, modification, extension or discharge is sought. 

 

[remainder of page intentionally left blank; signature page to follow] 

 



  5

 



 



IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the date first written above. 

 



Premier Biomedical, Inc.  

 

FBROCCO ASSESSORIA
EMPRESARIAL LTDA ASSESSORIA 
EMPRESARIAL LTDA 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Hartman

 

By:

/s/ Francisco Carlos Brocoo  

 

 

William A. Hartman

 

 

Francisco Carlos Brocoo 

 

 

President and CEO

 

 

President and CEO 

 



 

 

6

--------------------------------------------------------------------------------

 